Exhibit 10.39

Loan No. 1364:01

COMPLETION AND PAYMENT GUARANTY

THIS COMPLETION AND PAYMENT GUARANTY (this “Guaranty”) is dated as of the 2nd
day of February, 2007 by EQUINIX, INC., a Delaware corporation (“Guarantor”),
for the benefit of SFT I, INC., a Delaware corporation (“Lender”).

Background

A. CHI 3, LLC, a Delaware limited liability company (“Borrower”) and Lender have
entered into that certain Development Loan and Security Agreement (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”),
dated of even date herewith, wherein, among other things, Lender has agreed to
make, and Borrower has agreed to accept, a loan in an original maximum principal
amount of up to One Hundred Ten Million and No/100 Dollars ($110,000,000.00)
(the “Loan”) upon the terms and conditions set forth in the Loan Agreement.

B. The Loan is evidenced by promissory notes, dated of even date herewith, in
the original aggregate principal amount of up to the amount of the Loan
(collectively, together with any notes given in substitution or exchange from
time to time, as such promissory notes and substitute or exchange notes may,
from time to time, be amended, modified, supplemented or restated, collectively
the “Note”). The Note is secured by, among other things, that certain Mortgage,
Security Agreement, Assignment of Leases and Rents and Fixtures Filing, dated as
of even date herewith (as amended, modified, supplemented or restated from time
to time, the “Mortgage”).

C. Guarantor indirectly owns 100% of the equity interests in Borrower and will
benefit from the making of the Loan and the financial accommodations extended to
Borrower pursuant to the Loan Agreement and the other Loan Documents.

D. It is a condition to the making of the Loan that Guarantor executes and
delivers this Guaranty.

NOW, THEREFORE, in consideration of the Loan, and for other good and valuable
consideration, the receipt whereof is hereby acknowledged, Guarantor and its
respective heirs, executors, successors and assigns, hereby covenants and agrees
with Lender for the benefit of Lender, its endorsees, participants, successors
and assigns, as follows:

1. Guaranty.

(a) Scope of Guaranty. In order to induce Lender to execute the Loan Agreement
and the other Loan Documents and to make the Loan upon the terms and conditions
set forth therein, and in consideration thereof, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantor as primary obligor and not



--------------------------------------------------------------------------------

merely as a surety, hereby absolutely, unconditionally and irrevocably
guarantees to Lender the prompt and complete payment (and performance, in the
case of non-pecuniary obligations) of all of the Guaranteed Obligations (as
defined below) in full, when and as the same shall become due, whether on any
due date or performance date or at stated maturity thereof, or by declaration,
acceleration or required prepayment, or upon demand or otherwise (including
amounts and performance that would become due but for the operation of the
automatic stay under Section 362(a) of the United States Bankruptcy Code, Title
11, United States Code, as amended (the “Bankruptcy Code”) (all of the foregoing
being hereinafter referred to as the “Liabilities”).

Guarantor hereby agrees, in furtherance of the foregoing and not in limitation
of any other right that Lender may have at law or in equity against Guarantor by
virtue hereof, that upon the failure of Borrower to pay or perform any of the
Guaranteed Obligations when and as the same shall become due (or, as provided
below, would have become due), whether at stated maturity or due date or
performance date, as the case may be, by required payment or prepayment,
declaration, acceleration, demand or otherwise (including without limitation
amounts that would have become due, or could have been accelerated, but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
whether or not Lender has taken any action to enforce or exercise any right or
remedy in respect of the Guaranteed Obligations, and interest and fees which,
but for the filing of a petition in bankruptcy with respect to Borrower, would
have accrued and become due on, or constituting, such Guaranteed Obligations,
whether or not a claim is allowed against Borrower for such amounts in any such
bankruptcy proceeding), Guarantor will forthwith pay and perform, or cause to be
paid and performed, all Guaranteed Obligations then due (or that would have
accrued and/or become due but for the filing of a petition in bankruptcy with
respect to Borrower) as aforesaid, and all other Guaranteed Obligations then
owed to Lender as aforesaid. The failure by Guarantor to pay or perform any
Guaranteed Obligations or any other covenant, agreement or obligation of
Guarantor under this Guaranty or the inaccuracy when made, or deemed made, of
any representations, certifications and warranties of Guarantor in this Guaranty
or in any certificate, agreement or document provided by, or on behalf of
Guarantor, pursuant to this Guaranty or any of the other Loan Documents shall
constitute an “Event of Default” for purposes of this Guaranty and the Loan
Agreement.

(b) Obligations Guaranteed. As used in this Guaranty, “Guaranteed Obligations”
means the payment and performance of all of the obligations, duties and
agreements of Borrower under the Loan Agreement and the other Loan Documents
relating to the Completion of Construction in accordance with the Plans and
Specifications, all applicable Legal Requirements and all provisions of the Loan
Documents. Without limiting the generality of the foregoing, Guarantor
absolutely, irrevocably and unconditionally guarantees to Lender that:

(i) Borrower shall fully, completely and timely achieve Completion of
Construction on or before the Required Completion Date in compliance with the
Plans and Specifications, applicable Legal Requirements and the Loan Documents,
subject to Force Majeure not to exceed one hundred and twenty (120) days in the
aggregate;

(ii) The Borrower shall fully and punctually deposit amounts required to be paid
pursuant to the loan balancing provisions of Section 3.2(D) of the Loan
Agreement;

 

2



--------------------------------------------------------------------------------

(iii) Subject to Borrower’s right to contest claims and any cure periods to the
extent expressly set forth in the Loan Agreement, Borrower shall fully and
punctually pay and discharge any and all costs and expenses and liabilities
incurred for or in connection with the Completion of Construction, when and as
the same may become due and payable, and also pay and discharge any and all
claims and demands for labor and materials used and services rendered for or in
connection with the Completion of Construction and/or installation of all items
of fixtures, furnishings and equipment and other personalty in connection
therewith; and

(iv) Subject to Borrower’s right to contest claims and any cure periods to the
extent expressly set forth in the Loan Agreement, the Mortgaged Property shall
be and remain free and clear of any and all Liens, claims, and demands from any
and all Persons furnishing materials, labor or services for or in connection
with the Completion of Construction and/or the installation of all items of
fixtures, furnishings and equipment and other personalty in connection
therewith, provided such Liens may be contested in strict accordance with the
Loan Agreement.

(c) Indemnity, Reimbursement and Performance. In the event that Borrower does
not fully perform the Guaranteed Obligations, then:

(i) Guarantor shall, upon demand by Lender perform or cause to be performed the
Guaranteed Obligations;

(ii) In the event that Guarantor fails to commence performance under the
immediately preceding Section 1(c)(i) within ten (10) Business Days after
Lender’s written demand and to diligently prosecute such performance to
completion thereof, and if Lender shall (a) cause any construction, renovation,
redevelopment, equipping and furnishing of the Improvements in accordance with
the Plans and Specifications, or take any action whatsoever toward Completion of
Construction, (b) pay any costs in connection with the construction, renovation,
redevelopment, equipping and furnishing of the Improvements in accordance with
the Plans and Specifications and/or the Completion of Construction, or (c) cause
any Lien, claim or demand to be released or paid, then Guarantor shall promptly
reimburse Lender within five (5) Business Days after written demand, for all
reasonable sums paid and all costs and expenses incurred by Lender in connection
therewith; and

(iii) Guarantor will fully indemnify, defend and save Lender harmless from all
costs and damages (including reasonable attorney’s fees and all consequential
damages, including any diminution in value) that Lender may suffer by reason of
Guarantor’s failure to promptly and fully perform under the immediately
preceding Section 1(c)(i) and 1(c)(ii) above.

(d) Balancing. If, at any time and for any reason, Borrower shall fail to
deposit amounts required to be deposited by Section 3.2(D) of the Loan Agreement
within the ten (10) Business Day period provided therein for such payment, then
Guarantor shall, within five (5) Business Days after a written request by
Lender, (i) deposit with Lender cash in an amount sufficient to cover the
deficiency not paid by Borrower, (ii) deliver to Lender, with Lender’s prior
approval (which approval may be given or withheld at Lender’s reasonable
discretion), financial assurances of Guarantor’s ability to complete and fund
the cost of the

 

3



--------------------------------------------------------------------------------

Construction (which assurances shall be determined by Lender in its reasonable
discretion, but which may include, letters of credit, cash or cash equivalent),
or (iii) agree to fund, and shall fund, the deficiency from outside sources,
with Lender’s prior approval (which approval may be given or withheld in
Lender’s sole discretion), as payments for the costs of the Construction to come
due and, until the Loan is in balance, prior to any further disbursements of the
Loan. Lender shall hold and apply such deposited cash as provided in the Loan
Agreement.

(e) Enforcement Costs. Guarantor further agrees to pay any and all reasonable
costs and other expenses (the “Enforcement Costs”) that may be paid or incurred
directly or indirectly by Lender in, or allocable to, collecting any or all of
the Guaranteed Obligations and/or preserving and/or enforcing any rights and
remedies under this Guaranty and/or in respect of the Guaranteed Obligations
(including, without limitation, all reasonable fees and expenses incurred by
Lender and its agents and representatives in connection with any default or
event of default relating to, or other breach or violation of, this Guaranty
and/or Guaranteed Obligation and, to the extent Lender from time to time deem it
necessary to employ counsel and/or consultants for any purpose relating to this
Guaranty and/or any Guaranteed Obligation, the reasonable fees and expenses of
such counsel and/or consultants). For purposes of this paragraph, the term
“counsel” includes attorneys who are employees of Lender acting as counsel for
Lender, and the terms “costs and expenses” and “fees and expenses” shall
include, without limitation, the fees charged by Lender for its in-house counsel
provided such fees are within the range of fees charged by attorneys of similar
experience at medium to large sized law firms located in the City of New York,
New York.

(f) Maximum Amount of Guaranty. Guarantor shall be liable under this Guaranty
for the maximum amount of the Guaranteed Obligations that can be hereby incurred
without rendering this Guaranty, as it relates to Guarantor, voidable under
applicable Legal Requirements relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount.

(g) Continuing Guaranty. This is an irrevocable, absolute, continuing guaranty
of payment and performance. This Guaranty may not be revoked by Guarantor and
shall continue to be effective with respect to the Guaranteed Obligations
arising or created after any attempted revocation by Guarantor and after
Guarantor’s dissolution (in which event this Guaranty shall be binding upon
Guarantor’s successors and assigns). It is the intent of Guarantor that the
obligations and liabilities of Guarantor hereunder are absolute and
unconditional under any and all circumstances and that until the Guaranteed
Obligations are fully, finally and indefeasibly satisfied, such obligations and
liabilities shall not be discharged or released in whole or in part, by any act
or occurrence which might, but for the provisions of this Guaranty, be deemed a
legal or equitable discharge or release of Guarantor. Each and every default in
payment of any amounts due or performance of any obligation required under this
Guaranty shall give rise to a separate cause of action hereunder, and separate
suits may be brought hereunder as each cause of action arises, or, in the
discretion of Lender, may be brought as a consolidated suit or suits. This is a
guaranty of payment and performance and not of collection.

2. Waivers.

(a) Guarantor hereby assents to all terms and agreements heretofore or hereafter
made by Borrower with Lender, and, except as such waiver may be expressly
prohibited by law, waives notice of:

(i) Any loans or advances made by Lender to Borrower under the Loan Documents;

 

4



--------------------------------------------------------------------------------

(ii) The present existence or future incurring of any of the indebtedness
pursuant to the Note or any future modifications thereof or any terms or amounts
thereof or any Guaranteed Obligations or any terms or amounts thereof;

(iii) The obtaining or release of any guaranty or surety agreement (in addition
to this Guaranty), pledge, assignment, or other security for any of the
indebtedness evidenced by the Note, or any Guaranteed Obligations; and

(iv) Notice of protest, default, notice of intent to accelerate and notice of
acceleration in relation to any instrument relating to the indebtedness
evidenced by the Note or any Guaranteed Obligations, except to extent expressly
set forth herein or in the other Loan Documents.

(b) Guarantor hereby waives any rights and defenses which Guarantor might have
as a result of any representation, warranty or statement made by Lender or its
agents to Guarantor in order to induce Guarantor to execute this Guaranty and
further waives any other circumstance that might otherwise constitute a legal or
equitable discharge or defense of Guarantor.

(c) Upon an Event of Default by Borrower, Lender in its sole discretion, without
prior notice to or consent of Guarantor, may elect to: (i) foreclose either
judicially or nonjudicially against any real or personal property security it
may hold for the Loan, (ii) accept a transfer of any such security in lieu of
foreclosure, (iii) compromise or adjust the Loan or any part of it or make any
other accommodation with Borrower or Guarantor, or (iv) exercise any other
remedy against Borrower or any security. No such action by Lender shall release
or limit the liability of Guarantor, who shall remain liable under this Guaranty
after the action, even if the effect of the action is to deprive Guarantor of
any subrogation rights, rights of indemnity, or other rights to collect
reimbursement from Borrower for any sums paid to Lender, whether contractual or
arising by operation of law or otherwise. Guarantor expressly agrees that under
no circumstances shall it be deemed to have any right, title, interest or claim
in or to any real or personal property to be held by Lender or any third party
after any foreclosure or transfer in lieu of foreclosure of any security for the
Loan.

(d) Regardless of whether Guarantor may have made any payments to Lender, until
the Loan is indefeasibly paid in full and except as set forth in Section 10
hereof, Guarantor hereby waives: (i) all rights of subrogation, indemnification,
contribution and any other rights to collect reimbursement from Borrower or any
other party for any sums paid to Lender, whether contractual or arising by
operation of law (including the Bankruptcy Code or any successor or similar
statute) or otherwise, (ii) all rights to enforce any remedy that Lender may
have against Borrower, and (iii) all rights to participate in any security now
or later to be held by Lender for the Loan.

(e) Guarantor further waives any defense to the recovery by Lender against
Guarantor of any deficiency or otherwise to the enforcement of this Guaranty or
any security for this Guaranty based upon Lender’s election of any remedy
against Guarantor or Borrower, including the defense to enforcement of this
Guaranty by virtue of any “anti-deficiency” statutes and their application
following a non-judicial foreclosure sale.

 

5



--------------------------------------------------------------------------------

(f) Without limiting the foregoing or anything else contained in this Guaranty,
Guarantor waives all rights and defenses that Guarantor may have because
Borrower’s Loan is secured by real property. This means, among other things:
(i) that Lender may collect from Guarantor without first foreclosing on any real
or personal property collateral pledged by Borrower; and (ii) if Lender
forecloses on any real property collateral pledged by Borrower: (x) the amount
of the Guaranteed Obligations may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and (y) Lender may collect from Guarantor even if Lender,
by foreclosing on the real property collateral, have destroyed any right
Guarantor may have to collect from Borrower. This subsection 2(f) is an
unconditional and irrevocable waiver of any rights and defenses Guarantor may
have because Borrower’s Loan is secured by real property.

(g) Guarantor waives all rights and defenses arising out of an election of
remedies by Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guarantied obligation may adversely
affect Guarantor’s right of subrogation and reimbursement against Borrower.

3. Events and Circumstances Not Reducing or Discharging Guarantor’s Obligations.
Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
rights and defenses (excluding the rights to notice, if any, as herein provided
or as required by law) which Guarantor might have otherwise as a result of or in
connection with any of the following:

(a) any and all extensions, modifications, adjustments, indulgences,
forbearances or compromises that might be granted or given by Lender to
Borrower, including, without limitation, any and all amendments, modifications,
supplements, extensions or restatements of any of the Loan Documents;

(b) the insolvency, bankruptcy, rearrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of Borrower or any other
party at any time liable for the payment of all or part of the indebtedness
evidenced by the Note or any Guaranteed Obligations; or any dissolution,
consolidation or merger of Borrower or Guarantor, or any sale, lease or transfer
of any or all of the assets of Borrower or Guarantor, or any changes in the
ownership, partners or members of Borrower or Guarantor;

(c) the invalidity, illegality or unenforceability of all or any part of the
indebtedness evidenced by the Note or any Guaranteed Obligations, or any
document or agreement executed in connection with the indebtedness evidenced by
the Note or any Guaranteed Obligations, for any reason whatsoever, including,
without limitation, the fact that the indebtedness evidenced by the Note, or any
part thereof exceeds the amount permitted by law, the act of creating the
indebtedness evidenced by the Note or any Guaranteed Obligations or any part
thereof is ultra vires, the representatives executing the Note or the other Loan
Documents or otherwise creating the indebtedness evidenced by the Note or any
Guaranteed Obligations acted in excess of their authority, the indebtedness
evidenced by the Note violates applicable usury laws, Borrower has valid
defenses, claims or offsets (whether at law, in equity

 

6



--------------------------------------------------------------------------------

or by agreement) which render the indebtedness evidenced by the Note or any
Guaranteed Obligations wholly or partially uncollectible from Borrower, the
creation, performance or repayment of the indebtedness evidenced by the Note or
any Guaranteed Obligations is illegal, uncollectible, legally impossible or
unenforceable, or any of the other Loan Documents pertaining to the indebtedness
evidenced by the Note or any Guaranteed Obligations are irregular or not genuine
or authentic;

(d) the taking or accepting of any other security, collateral or guaranty, or
other assurance of the payment, for all or any of the indebtedness evidenced by
the Note or any Guaranteed Obligations;

(e) any release, surrender or exchange of any collateral, property or security,
at any time existing in connection with, or assuring or securing payment of, all
or any part of the indebtedness evidenced by the Note or the Guaranteed
Obligations;

(f) the failure of Lender or any other party to exercise diligence or reasonable
care in the preservation, protection, enforcement, sale or other handling or
treatment of all or any part of such collateral, property or security;

(g) the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the indebtedness evidenced by the Note or Guaranteed Obligations
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
indebtedness evidenced by the Note or the Guaranteed Obligations;

(h) any payment by Borrower to Lender is held to constitute a preference under
the Bankruptcy Code, or for any reason Lender is required to refund such payment
or pay such amounts to such Borrower, or any other Person; or

(i) any other action taken or omitted to be taken with respect to the Mortgage,
the Loan Documents, the indebtedness evidenced by the Note or the Guaranteed
Obligations, the security and collateral therefor, whether or not such action or
omission prejudices Guarantor or increases the likelihood that Guarantor will be
required to pay the Guaranteed Obligations.

It is the unambiguous and unequivocal intention of Guarantor that Guarantor
shall be obligated to pay and perform the Guaranteed Obligations when due
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of all Guaranteed Obligations.

4. Payment by Guarantor. If the Guaranteed Obligations, or any part thereof, are
not punctually paid or performed, as the case may be, Guarantor shall,
immediately on demand and without protest or notice of protest, pay the amount
due thereon to Lender, at its address set forth above or as otherwise designated
by Lender. Such demand(s) may be made at any time coincident with or after the
time for payment or performance of all or part of the Guaranteed Obligations.
Such demand shall be deemed made if given in accordance with Section 16 hereof.
It shall not be necessary for Lender, in order to enforce such payment or
performance by

 

7



--------------------------------------------------------------------------------

Guarantor, first to institute suit or exhaust its remedies against Borrower, or
others liable to pay or perform such Guaranteed Obligations, or to enforce its
rights against any security which shall ever have been given to secure the
Guaranteed Obligations. Lender shall not be required to mitigate damages or take
any other action to reduce, collect or enforce the indebtedness evidenced by the
Note or Guaranteed Obligations. No set-off, counterclaim, reduction, or
diminution of any obligations, or any defense of any kind or nature which
Guarantor has or may hereafter have against Borrower or Lender shall be
available hereunder to Guarantor.

5. Indebtedness or Other Obligations of Guarantor. If Guarantor is or becomes
liable for any indebtedness owed by Borrower to Lender by endorsement or
otherwise than under this Guaranty, such liability shall not be in any manner
impaired or affected by this Guaranty, and the rights of Lender hereunder shall
be cumulative of any and all other rights that Lender may ever have against
Guarantor. The exercise by Lender of any right or remedy hereunder or under any
other instrument or at law or in equity shall not preclude the concurrent or
subsequent exercise of any other instrument or remedy at law or in equity and
shall not preclude the concurrent or subsequent exercise of any other right or
remedy. Further, without in any way diminishing or limiting the generality of
the foregoing, it is specifically understood and agreed that this Guaranty is
given by Guarantor as an additional guaranty to any and all guarantees hereafter
executed and delivered to Lender by Guarantor in favor of Lender relating to the
indebtedness and obligations of Borrower to Lender, and nothing herein shall
ever be deemed to replace or be in lieu of any other of such previous or
subsequent guarantees.

6. Application of Payments. If, at any time, there is any indebtedness or
obligations (or any portion thereof) of Borrower to Lender which is not
guaranteed by Guarantor, Lender, without in any manner impairing its rights
hereunder, may, at their option, apply all amounts realized by Lender from
collateral or security held by Lender first to the payment of such unguaranteed
indebtedness or obligations, with the remaining amounts, if any, to then be
applied to the payment of the indebtedness or obligations guaranteed by
Guarantor.

7. Suits, Releases of Settlements with Others. Guarantor agrees that Lender, in
its sole discretion, may bring suit against any other guarantor without
impairing the rights of Lender against Guarantor or any other guarantor of the
Guaranteed Obligations; and Lender may settle or compromise with such other
guarantor for such sum or sums as Lender may see fit and release such other
guarantor from all further liability to Lender, all without impairing its rights
against Guarantor.

8. Warranties and Representations, Covenants and Agreements.

(a) Guarantor warrants and represents, as follows:

(i) Guarantor has received, or will receive, direct or indirect benefit from the
making of this Guaranty, the making of the Loan and the entering into and
execution of the Loan Agreement and the Loan Documents in connection therewith;

(ii) Guarantor is familiar with, and has independently reviewed the financial
condition of the Borrower and is familiar with the value of any and all
collateral intended to be created as security for the payment and performance of
the indebtedness evidenced by the Note and the Guaranteed Obligations, and
Guarantor assumes full responsibility for keeping fully informed as to such
matters in the future; however, Guarantor is not relying on such financial
condition or the collateral as an inducement to enter into this Guaranty;

 

8



--------------------------------------------------------------------------------

(iii) All financial statements concerning Guarantor which have been or will
hereafter be furnished by Guarantor or Borrower to Lender pursuant to the Loan
Documents, have been or will be (A) prepared in accordance with GAAP
consistently applied (except as disclosed therein, to the extent Lender approves
such disclosure, and in the case of clauses (A) and (B) with respect to any
unaudited quarterly financial statements, subject to the absence of footnotes
and normal year-end adjustments) and, (B) in all material respects present
fairly the financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended;

(iv) No ERISA Affiliate of Guarantor maintains or contributes to, or has any
obligation under, any Employee Benefit Plans. Guarantor is not an “employee
benefit plan” (within the meaning of section 3(3) of ERISA) to which ERISA
applies and Guarantor’s assets do not constitute plan assets. No actions, suits
or claims under any laws and regulations promulgated pursuant to ERISA are
pending or, to Guarantor’s knowledge, threatened against Guarantor. Guarantor
has no knowledge of any material liability incurred by Guarantor which remains
unsatisfied for any taxes or penalties with respect to any Employee Benefit Plan
or any Multiemployer Plan, or of any lien which has been imposed on Guarantor’s
assets pursuant to section 412 of the Code or sections 302 or 4068 of ERISA. The
Loan, the execution, delivery and performance of the Loan Documents and the
transactions contemplated by this Guaranty are not a non-exempt prohibited
transaction under ERISA. Guarantor is an “operating company” as defined in
ERISA;

(v) As of the date hereof, and after giving effect to this Guaranty and the
contingent obligations evidenced hereby, Guarantor is and expects to be solvent
at all times, and has and expects to have assets at all times which, fairly
valued, exceed his or its obligations, liabilities and debts, and has and
expects to have property and assets at all times sufficient to satisfy and repay
his or its obligations and liabilities; and

(vi) As of the date hereof, (A) there is no litigation, governmental
investigation or arbitration pending or, to Guarantor’s knowledge, threatened
against Guarantor which seeks to enjoin the consummation of the matters
contemplated hereby or, except as set forth on Schedule 4.7 of the Loan
Agreement, if adversely determined, could reasonably be expected to have a
Material Adverse Effect on Carveout Guarantor; (B) there are no judgments
outstanding against Guarantor that could reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect; (C) no
petition in bankruptcy, whether voluntary or involuntary, or assignment for the
benefit of creditors, or any other action involving debtors’ and creditors’
rights has ever been filed under the laws of the United States of America or any
state thereof, or threatened, by or against Guarantor.

9. Subordination. If, for any reason Borrower is now or hereafter becomes
indebted to Guarantor (such indebtedness and all interest thereon being referred
to as the “Affiliated Debt”), such Affiliated Debt shall, at all times, be
subordinate in all respects to the full payment and performance of the
obligations evidenced by the Note, and Guarantor shall not be entitled to

 

9



--------------------------------------------------------------------------------

enforce or receive payment thereof until all of the obligations evidenced by the
Note have been fully paid. Guarantor agrees that any liens, mortgages, deeds of
trust, security interests, judgment liens, charges or other encumbrances upon
Borrower’s assets securing payment of the Affiliated Debt shall be and remain
subordinate and inferior to any liens, security interests, judgment liens,
charge or other encumbrances upon Borrower’s assets securing the payment of the
obligations evidenced by the Note and Guaranteed Obligations, and without the
prior written consent of Lender, Guarantor shall not exercise or enforce any
creditor’s rights of any nature against Borrower to collect the Affiliated Debt
(other than demand payment therefor). In the event of the receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceedings involving Borrower as a debtor, Lender shall have the right and
authority, either in its own name or as attorney-in-fact for Guarantor, to file
such proof of debt claim, petition or other documents and to take such other
steps as are necessary to prove its rights hereunder.

10. Waiver of Subrogation. Notwithstanding any other provision of this Guaranty
to the contrary, until the Loan is indefeasibly paid in full, Guarantor hereby
waives any claim or other rights which Guarantor may now have or hereafter
acquire against Borrower or any other guarantor of all or any of the obligations
that arise from the existence or performance of Guarantor’s obligations under
this Guaranty (all such claims and rights are referred to as “Guarantor’s
Conditional Rights”), including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, or indemnification, any right to
participate in any claim or remedy of Lender against Borrower or any security or
collateral which Lender now has or hereafter acquires, whether or not such
claim, remedy or right arises in equity or under contract, statute (including
the Bankruptcy Code or any successor or similar statute) or common law, by any
payment made hereunder or otherwise, including without limitation, the right to
take or receive from Borrower, directly or indirectly, in cash or other property
or by setoff or in any other manner, payment or security on account of such
claim or other rights. If, notwithstanding the foregoing provisions, any amount
shall be paid to Guarantor on account of Guarantor’s Conditional Rights and
either (i) such amount is paid to Guarantor at any time when the Guaranteed
Obligations or the Borrower’s Obligations under the Loan Documents shall not
have been paid or performed in full, or (ii) regardless of when such amount is
paid to Guarantor, any payment made by Borrower to Lender is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid by Lender or paid over to a trustee, receiver or any other entity,
whether under any bankruptcy act or otherwise (such payment, a “Preferential
Payment”), then such amount paid to Guarantor shall be held in trust for the
benefit of Lender and shall forthwith be paid to Lender to be credited and
applied upon the Guaranteed Obligations, whether matured or unmatured, in such
order as Lender, in its sole and absolute discretion, shall determine. The
foregoing waivers shall be effective until the Guaranteed Obligations have been
paid and performed in full.

11. Impairment of Subrogation Rights; Waivers of Rights Under the
Anti-Deficiency Rules.

(a) Guarantor agrees that upon an Event of Default under the Loan Documents,
Lender may elect to foreclose either nonjudicially or judicially against any
real or personal property security (including, without limitation, the Mortgaged
Property) it holds for the obligations evidenced by the Note or any Guaranteed
Obligations, or any part thereof, or accept an assignment of any such security
in lieu of foreclosure, or compromise or adjust any part of

 

10



--------------------------------------------------------------------------------

such obligations, or make any other accommodation with Borrower or Guarantor, or
exercise any other remedy against Borrower or any collateral or security. No
such action by Lender will release or limit the liability of Guarantor to
Lender, who shall remain liable under this Guaranty after the action, even if
the effect of that action is to deprive Guarantor of the right to collect
reimbursement from Borrower or any other person for any sums paid to Lender or
Guarantor’s rights of subrogation, contribution, or indemnity against Borrower
or any other person. Without limiting the foregoing, it is understood and agreed
that on any foreclosure or assignment in lieu of foreclosure of any collateral
or security held by Lender, such security will no longer exist and that any
right that Guarantor might otherwise have, on full payment of the Guaranteed
Obligations by Guarantor to Lender, to participate in any such security or to be
subrogated to any rights of Lender with respect to any such security will be
nonexistent; nor shall Guarantor be deemed to have any right, title, interest or
claim under any circumstances in or to any real or personal property held by
Lender or any third party following any foreclosure or assignment in lieu of
foreclosure of any such security.

(b) Guarantor understands and acknowledges that if Lender forecloses judicially
or nonjudicially against any real property security for Borrower’s obligations,
such foreclosure could impair or destroy any right or ability that Guarantor may
have to seek reimbursement, contribution, or indemnification for any amounts
paid by Guarantor under this Guaranty.

(c) [Intentionally Omitted].

(d) Guarantor intentionally, freely, irrevocably and unconditionally waives and
relinquishes all rights which may be available to it under any provision of
applicable law to limit the amount of any deficiency judgment or other judgment
which may be obtained against Guarantor under this Guaranty to not more than the
amount by which the unpaid Guaranteed Obligations plus all other indebtedness
due from Borrower under the Loan Documents exceeds the fair market value or fair
value of any real or personal property securing said obligations and any other
indebtedness due from Borrower under the Loan Documents, including, without
limitation, all rights to an appraisement of, judicial or other hearing on, or
other determination of the value of said property. Guarantor acknowledges and
agrees that, as a result of the foregoing waiver, Lender may be entitled to
recover from Guarantor an amount which, when combined with the value of any real
or personal property foreclosed upon by Lender (or the proceeds of the sale of
which have been received by Lender) and any sums collected by Lender from
Borrower or other Persons, might exceed the amount of the Guaranteed Obligations
plus all other indebtedness due from Borrower under the Loan Documents.

(e) Guarantor understands and agrees that Lender may have the ability to pursue
Guarantor for a judgment on the Guaranteed Obligations without having first
foreclosed on the real property security for such Guaranteed Obligations, that
Lender may have the ability to sue Guarantor for a deficiency judgment on the
Guaranteed Obligations after a non-judicial foreclosure sale or, regardless of
any election of remedies by Lender, if the Guaranteed Obligations or any of the
other indebtedness of Borrower to Lender under the Loan Documents is considered
to have been provided by a vendor to a buyer and to evidence part of the
purchase price for the real property security, and that Lender may be able to
recover from Borrower an amount which, when combined with the fair market value
of the property acquired by Lender in a foreclosure sale or the proceeds of the
foreclosure sale received by Lender, might exceed the amount of the Guaranteed
Obligations due and owing by Guarantor and the amounts payable under the Loan
Documents.

 

11



--------------------------------------------------------------------------------

(f) [Intentionally Omitted].

Notwithstanding the foregoing or any provisions of Section 2(c) hereof, nothing
contained in this Guaranty shall in any way be deemed to imply that any other
state’s law other than the law of the State of New York shall govern this
Guaranty or any of the Loan Documents in any respect, except as expressly set
forth therein, including with respect to the exercise of Lender’s remedies under
the Loan Documents.

12. Benefit; Successors and Assigns. This Guaranty is for the benefit of Lender,
its successors and assigns, and in the event of an assignment by Lender, its
successors and assigns, of the obligations evidenced by the Note, or any part or
parts thereof, the rights and benefits hereunder, to the extent applicable to
the obligations so assigned, may be transferred with such obligations. This
Guaranty is binding upon the Guarantor and its successors and assigns to the
extent permitted under the Loan Documents; provided, however, that the existing
Guarantor shall continue to be liable for the obligations under this Guaranty
unless and until such Guarantor is released in writing by Lender from its
obligations hereunder.

13. No Release if Preference, Refund, Etc. In the event any payment by Borrower
to Lender is determined to be a preferential payment under any applicable
bankruptcy or insolvency laws, or if for any reason Lender is required to refund
part or all of any payment or pay the amount thereof to any other party, such
repayment by Lender to Borrower shall not constitute a release of Guarantor from
any liability hereunder, and Guarantor, agrees to pay such amount to Lender upon
demand to the extent such amount constitutes a Guaranteed Obligation.

14. Intentionally Omitted.

15. GOVERNING LAW. PURSUANT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK, GUARANTOR AGREES THAT THIS GUARANTY AND ALL RIGHTS,
OBLIGATIONS AND LIABILITIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

16. Notices. Unless otherwise specifically provided herein, any notice or other
communication required or permitted to be given shall be in writing addressed to
the respective party as set forth below and may be personally served, telecopied
(with request for confirmation) or sent by overnight courier service or United
States registered mail return receipt requested, postage prepaid. Any notice so
given shall be deemed effective upon delivery or on refusal or failure of
delivery during normal business hours. Notices shall be addressed to the parties
at the following addresses or to such other address as the party addressed shall
have previously designated by written notice to the serving party, given in
accordance with this Section 16.

 

If to Guarantor:   

Equinix, Inc.

301 Velocity Way, 5th Floor

Foster City, California 94404

Attn: Director of Real Estate and General Counsel

Telephone: (650) 513-7000

Facsimile: (650) 513-7913

 

12



--------------------------------------------------------------------------------

With a copy to:   

Orrick, Herrington & Sutcliffe LLP

405 Howard Street

San Francisco, California 94105

Attn: William G. Murray, Jr., Esq.

Telephone: (415) 773-5807

Facsimile: (415) 773-5759

If to Lender:   

SFT I, Inc.

1114 Avenue of the Americas, 27th Floor

New York, New York 10036

Attn: Chief Operating Officer

Telephone: 212-930-9400

Facsimile: 212-930-9494

With a copy to:   

iStar Financial Inc.

1114 Avenue of the Americas, 27th Floor

New York, New York 10036

Attn: Nina B. Matis, Esq./General Counsel

Telephone: 212-930-9406

Facsimile: 212-930-9492

With a copy to:   

iStar Asset Services Inc.

180 Glastonbury Boulevard, Suite 201

Glastonbury, Connecticut 06033

Attn: President

Telephone: 860-815-5900

Facsimile: 860-815-5901

With a copy to:   

Katten Muchin Rosenman LLP

1025 Thomas Jefferson St., NW

East Lobby, Suite 700

Washington, DC 20007

Attn: John D. Muir, Jr., Esq.

Telephone: (202) 625-3839

Facsimile: (202) 339-6054

Refusal to accept delivery of any notice shall be deemed to constitute receipt
of such notice.

17. CONSENT OF JURISDICTION/SERVICE OF PROCESS. IN ACCORDANCE WITH SECTION
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, GUARANTOR HEREBY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO
LENDER’S

 

13



--------------------------------------------------------------------------------

ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY
OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. GUARANTOR ACCEPTS
FOR ITSELF, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
GUARANTY, THE NOTE, SUCH OTHER LOAN DOCUMENTS OR SUCH OBLIGATION. GUARANTOR
ACKNOWLEDGES AND AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION, SUIT OR
PROCEEDING WILL BE DEEMED EFFECTIVE ON GUARANTOR IF PERSONALLY SERVED OR SERVED
IN ACCORDANCE WITH SECTION 17 ABOVE OR AT SUCH OTHER ADDRESS AS SUCH GUARANTOR
MAY HAVE FURNISHED AS TO ITSELF TO THE SERVING PARTY BY LIKE NOTICE, OR TO THE
LAST KNOWN ADDRESS OF SUCH GUARANTOR PROVIDED THEREUNDER.

18. WAIVER OF JURY TRIAL. GUARANTOR AND LENDER HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY, ANY OF THE LOAN DOCUMENTS, OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION AND THE RELATIONSHIP THAT IS
BEING ESTABLISHED. GUARANTOR AND LENDER ALSO WAIVE ANY BOND OR SURETY OR
SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF
GUARANTOR OR LENDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. GUARANTOR AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS GUARANTY AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. GUARANTOR AND LENDER
FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS GUARANTY, THE LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOAN. IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.

19. Expenses. Guarantor agrees to fully and punctually pay all costs and
expenses, including, without limitation, reasonable attorneys’ fees, court costs
and costs of appeal, which Lender may incur in enforcing and collecting the
Guaranteed Obligations.

 

14



--------------------------------------------------------------------------------

20. No Oral Modifications. This Guaranty, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Guarantor or Lender, but only by an
agreement in writing signed by each of the parties hereto.

21. Conflict of Law. If, for whatever reason, a court of competent jurisdiction
determines that this Guaranty shall be governed by California law, the
provisions set forth on Exhibit A hereto shall be deemed incorporated herein by
reference as additional provisions hereto, except to the extent that the
provisions set forth on Exhibit A are inconsistent with the terms of this
Guaranty, in which case, the terms set forth in Exhibit A shall govern.

22. Definitions. All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Loan Agreement.

23. Recitals. The Recitals set forth above are incorporated herein and made a
part hereof.

[Remainder of Page Intentionally Left Blank. Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the day and
year first above written.

 

GUARANTOR: EQUINIX, INC., a Delaware corporation By:   /s/ Keith D. Taylor Name:
Keith D. Taylor Title: CFO